Action to recover damages for the death of plaintiff’s intestate, a six and a half-year-old boy, who was run over and killed by defendant’s truck while it was moving backward in a roadway. After trial, the jury found for the defendant, and the order from which an appeal is taken directs that the verdict be set aside and grants a new trial. Order unanimously affirmed, with costs to abide the event. The trial court did not in its ruling or order state any reason for setting aside the verdict. We again call attention to the decision of this court in the case of Coleman v. Brooklyn £' Queens Transit Corp. (252 App. Div. 215), and suggest that the rule laid down therein be followed by trial courts. Present — Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ,